White, Presiding Judge.
According to agreed statement of facts as contained in the record, the case here appealed comes directly within the rule announced by our Supreme Court in Peacock v. the State, 44 Texas, 11, and followed by this court in Lindley v. the State, 17 Texas Ct. App., 120, which is that “the sureties on a bail bond or recognizance are relieved from liability by a second arrest and bail or recognizance of their principal on the same indictment.” The judgment is reversed and the prosecution dismisssed.

Reversed and dismissed.